UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 14, 2011 SKYSHOP LOGISTICS, INC. (Exact name of registrant as specified in its charter) NEVADA 000-52137 27-0005846 (State or other jurisdiction (Commission (IRS Employer Of incorporation) File Number) Identification Number) 7th Street, Miami, Florida 33126 (Address of Principal Executive Offices) (305) 599-1812 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers On June 14, 2011, Menachem Kranz resigned as a Director of SkyShop Logistics, Inc.Mr. Kranz was the Chairman of the Governance and Nominating Committee and a member of the Audit Committee. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SKYSHOP LOGISTICS, INC. Registrant Dated: June 14, 2011 /s/ Albert P. Hernandez Albert P. Hernandez, Chief Executive Officer 3
